Citation Nr: 1505133	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  07-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding PTSD, the Veteran testified that he received treatment from the Vet Center for 8 years beginning in 2004.  See Board Hearing Transcript (Tr.) at 8-9.  These records, as well as any outstanding VA mental health records, must be secured on remand.  

Regarding arthritis, the Board notes that the Veteran is service connected for coronary artery disease and diabetes mellitus.  He claims that these ailments, or the medications that he takes for them, may be responsible for his arthritis.  He alternatively asserts that exposure to cold temperatures in Germany could be responsible.  These contentions trigger VA's duty to obtain a medical nexus opinion.  Additionally, an October 2003 consultation report from Dr. D. Paul indicates that the Veteran had been recently diagnosed with bone spurs by Dr. W. Brown.  Records from Dr. Brown must be obtained on remand.  

Finally, in August 2011, the veteran expressed timely disagreement with RO's January 2011 rating decision denying a TDIU.  The RO has yet to issue a statement of the case (SOC) in response to the veteran's notice of disagreement (NOD), and must do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorizations, obtain all records of treatment of the Veteran from:

(a) The Vet Center (see Board Hearing Tr. at 8-9)
(b) Dr. W. Brown (as noted in the October 2003 consultation report from Dr. Paul).

2.  Obtain all VA treatment records dated since August 2014.

3.  Then obtain a medical opinion concerning the etiology of the Veteran's rheumatoid arthritis.  The examiner should review the entire claims file, including a copy of this remand, and such review should be noted in the examination report.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis is a result of his military service, to include his exposure to cold temperatures while serving in Germany from November 1969 to July 1970?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis was caused by his service-connected coronary artery disease and/or diabetes mellitus?  In rendering this opinion, the examiner is requested specifically to address the effects of the Veteran's medications for the above-mentioned service connected disabilities.

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's rheumatoid arthritis was aggravated (permanently worsened beyond its natural progression) by his service-connected coronary artery disease and/or diabetes mellitus?  In rendering this opinion, the examiner is requested specifically to address the effects of the Veteran's medications for the above-mentioned service connected disabilities.

If the examiner cannot provide a requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Then readjudicate the claims.  If the benefits sought on appeal are not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond.  

4.  Separately, furnish a SOC on the issue of entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




